Citation Nr: 1341303	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the left tonsil. 

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO), which denied the benefits sought on appeal.   

On his June 2012 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a videoconference hearing from the RO.  The Veteran has since withdrawn his request for a hearing.  


FINDINGS OF FACT

1.  In a November 2013 written statement, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for squamous cell carcinoma of the left tonsil.

2.  In a November 2013 written statement, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for squamous cell carcinoma of the left tonsil have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


2.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the July 2010 rating decision that denied the claims for entitlement to service connection for squamous cell carcinoma of the left tonsil and diabetes mellitus.  Thereafter, in a November 2013 written statement, the Veteran expressed his desire to withdraw these claims from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issues.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further actions with regard to these issues are not appropriate.  The Board does not have jurisdiction over these withdrawn claims.  As such, the issues are dismissed.




ORDER

The appeal, concerning entitlement to service connection for squamous cell carcinoma of the left tonsil, is dismissed.

The appeal, concerning entitlement to service connection for diabetes mellitus, is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


